Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0155592) in view of Tachikawa et al. (US 2015/0015350), in view of Enomoto et al. (US 2006/0050466), further in view of Perreira et al. (US 5,394,128).
Regarding claim 1, Ito discloses an electromagnetic relay comprising:
a pair of fixed contacts (35) and a movable contact (29) which is moved up and down by an actuator (see the drawing below) to be brought into contact with or be separated from the pair of fixed contacts, comprising: 
a mover support (52) disposed below the movable contact (29) and connected to the actuator by a shaft (25); 
a mover holder (51) disposed above the movable contact (29) and fixed to the mover support (52); 
a contact pressure spring (33) disposed between the movable contact (29) and the mover support (52) to provide a contact pressure to the movable contact (29); and 
wherein the shaft (25) is fixed to the mover holder (51).
Ito does not disclose a supporting pin installed to extend through the movable contact and the mover holder, and the diameter of the fitting hole is smaller than a diameter of the supporting pin.
Tachikawa discloses an electromagnetic switch comprising:
The central portions of the movable contact (15) and the mover holder (18) are respectively provided with a fitting hole (see the drawing below) and a through hole through which the supporting pin (see the drawing below) is inserted.
the diameter of the fitting hole (see the drawing below) is smaller than a diameter of the supporting pin (17).
a diameter of the through hole (see the drawing below) is larger than the diameter of the supporting pin (17).
 the supporting pin (17) installed to extend through the movable contact (15) and the mover holder (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the supporting pin as taught by Tachikawa with Ito’s device for the purpose of maintaining the shaft and the supporting pin (17) strongly.
Ito does not disclose the upper surface of the mover support is provided with a spring support portion protruding therefrom to support a lower end of the contact pressure spring and the supporting pin.
Enomoto discloses an electromagnetic switching device comprising:
the upper surface of the mover support (see the drawing below) is provided with a spring support portion (41b) protruding therefrom to support a lower end of the contact pressure spring (41a) and the supporting pin (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spring support portion as taught by Enomoto with Ito’s device for the purpose of preventing the spring load from varying.
[AltContent: textbox (Through hole)][AltContent: textbox (Fitting hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Actuator)]
    PNG
    media_image1.png
    314
    235
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    322
    314
    media_image2.png
    Greyscale

Annotated FIGs. 4 of Ito				Annotated FIG. 4 of Tachikawa

[AltContent: textbox (Mover support)][AltContent: arrow]
    PNG
    media_image3.png
    177
    119
    media_image3.png
    Greyscale
	Annotated FIG. 5 of Enomoto
Ito does not disclose: the diameter of the fitting hole is smaller than a diameter of the supporting pin in a state in which no external force is applied.
Perreira discloses a relay comprising the diameter of the fitting hole (see the drawing below) is smaller than a diameter of the supporting pin (11) in a state in which no external force is applied.
[AltContent: arrow][AltContent: textbox (Fitting hole)]
    PNG
    media_image4.png
    267
    286
    media_image4.png
    Greyscale

				Annotated FIG. 1 of Perreira
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fitting hole is smaller than a diameter of the supporting pin (11) as taught by Perreira with Ito’s device for the purpose of providing the "impact break" in the linear direction as such is the direction of the movement of the armature shaft 10 (see para. 10).
Regarding claim 7, which depends from claim 1, Perreira discloses: 
the lower surface of the movable contact (21) is provided with a mover support portion (20) to support the supporting pin (10).
Regarding claim 9, which depends from claim 1, Tachikawa discloses:
the supporting pin (17) protrudes outwardly of an upper portion of the mover holder (18).  

    PNG
    media_image5.png
    306
    308
    media_image5.png
    Greyscale

Annotated FIGs. 4 of Ito

Regarding claim 13, which depends from claim 1, Tachikawa does not disclose the supporting pin separated from and concentrically aligned with the shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the supporting pin (17) separated from and concentrically aligned with the shaft (17) for the purpose of suitability of the intended use, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0155592), Tachikawa et al. (US 2015/0015350), Enomoto et al. (US 2006/0050466), and Perreira et al. (US 5,394,128), further in view of Molyneux et al. (US 2015/0187518).
Regarding claim 5, which depends from claim 1, Ito, Tachikawa, Enomoto, and Perreira do not disclose: the supporting pin is implemented as a leaf spring.
Molyneux discloses a contactor comprising the supporting pin (132) is implemented as a leaf spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the supporting pin as a leaf spring as taught by Molyneux with Ito’s device for the purpose of weighing less.
Regarding claim 6, which depends from claim 1, Molyneux discloses: 
a cross section of the supporting pin (132) is defined in a 'C' shape.
Regarding claim 12, which depends from claim 6, Tachikawa discloses:
the diameter of the fitting hole (see the drawing below) is larger than the diameter of the supporting pin (17) in a state in which an external force is applied to a circumferential surface of the supporting pin to reduce the diameter of the supporting pin (17).  

    PNG
    media_image6.png
    306
    330
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. 
In the REMARKS:
Page 5, applicant argued that:
“Ito Does Not Discuss a Fitting Hole included in a Movable Contact Having a Smaller Diameter than a Supporting Pin”.

Page 6, applicant argued that:
“Ito Does Not Discuss a Through Hole included in a Mover Holder Through Which a Supporting Pin is Inserted”.

“Ito Does Not Discuss a Supporting Pin That Protrudes Outwardlay of an Upper Portion of the Mover Holder”.

Applicant’s arguments with respect to claim 1 has been considered but are moot (see the body of the rejection above).

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
November 14, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837